Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-25
               Lower Tribunal Nos. 16-2230 SP, 18-356 AP
                          ________________

                Advanced Orthopedics, LLC, etc.,
                                  Appellant,

                                     vs.

          Progressive American Insurance Company,
                          Appellee.



     An Appeal from the County Court for Miami-Dade County, Catherine
M. Pooler, Senior Judge.

     Shuster & Saben, LLC, Adam Saben and Melissa R. Winer
(Jacksonville), for appellant.

      Kubicki Draper, P.A., Michael C. Clarke and Andrew T. Lynn (Tampa),
for appellee.


Before FERNANDEZ, C.J., and HENDON and GORDO, JJ.

     PER CURIAM.
     Affirmed.   See State Farm Mut. Auto. Ins. Co. v. MRI Assocs. of

Tampa, Inc., 252 So. 3d 773 (Fla. 2d DCA 2018).




                                   2